               Case 1:18-cv-12150-JMF Document 72 Filed 07/01/20 Page 1 of 1




                                  556 Peninsula Blvd., Hempstead, New York 11550
                          Phone: 516-489-6959 • Fax: 516-489-6958 www.brewingtonlaw.com

Frederick K. Brewington                                                                   Oscar Holt III
Cathryn Harris-Marchesi                                                                   Of Counsel
Tricia S. Lindsay
Albert D. Manuel III
                                                            June 30, 2020

                                                 Application GRANTED. Plaintiff's deadline to respond to
    VIA ELECTRONIC CASE FILING
                                                 the motion to dismiss or file an amended complaint is
    Honorable Jesse M. Furman
                                                 EXTENDED to July 20, 2020. The Clerk of Court is
    United States District Court Judge           directed to terminate ECF No. 71. SO ORDERED.
    United States District Court
    Southern District of New York
    40 Centre Street, Room 2202
    New York, NY 10007                                                               June 30, 2020

             Re:     Adams-Flores v. City of New York, et.al.
                     Docket No.: CV-18-12150 (JMF)

    Dear Judge Furman:

           As your records will reflect, we are the attorneys representing the Plaintiff in the
    above referenced matter. This letter is written to respectfully request a two week extension
    to July 20, 2020 to respond to the pending motion or file an amended complaint. Your
    Honor’s Order of June 18, 2020 set forth that Plaintiff was to “file any amended complaint
    by July 6, 2020" and that “[i]f no amended complaint is filed, Plaintiff shall file any
    opposition to the motion to dismiss by July 6, 2020.” We have conferred with Counsel for
    the Defendants and they consent to our request. This adjournment will allow our office to
    fully evaluate the legal issues now before us and also to speak with our client in detail.
    Unfortunately, our ability to handle matters has been hampered due to our office still being
    our of the office due to the Covid19 pandemic. Our first date of return to the our offices is
    currently set for July 6, 2020.

             Thank you for your consideration. Best wishes to all for safety and good health.

                                                            Respectfully submitted,
                                                            /S/ Frederick K. Brewington
                                                            FREDERICK K. BREWINGTON

    cc:   Kerrin A. Bowers, Esq. (via ecf)
    FKB:pl
